DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 6, 12 and 14 is objected to because of the following informality. 
-Claim 4 recites the limitation “the first signal portion”.  This limitation is lack of antecedent basis and is herein suggested and assumed to be changed to – a first signal portion--.
-Claim 6 recites the limitation “the second signal portion”.  This limitation is lack of antecedent basis and is herein suggested and assumed to be changed to – a second signal portion--..
-Claim 12 recites the limitation “ a synthesized time interval error signal”.  It is unclear on what makes “ a synthesized time interval error signal” physically/structurally different from a time interval signal not called as “ a synthesized time interval error signal”.  The limitation is herein broadly interpreted just as a time interval signal or a signal in time-domain.
-Claim 14 recites the limitation “The measurement instrument having one or more circuits configured to perform the signal interpolation method according to Claim 1”.  The limitation is lack of antecedent basis, and herein suggested and assumed to be changed to –A measurement instrument having one or more circuits configured to perform the signal interpolation method according to Claim 1--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8 and 12-14	are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (7,945,009).
-Regarding claim 1, Liu et al  teaches a signal interpolation method, the method comprising: 
procedure ((102), figure 1)  of receiving an analog input signal (“signal”, col. 2, line 13); 
procedure (102) of digitizing the analog input signal received, thereby obtaining a digitized input signal having samples (“samples”, col. 2, line 13); 
procedure ((500), figure 5) of determining a crossing (558) of the digitized input signal with respect to a threshold (=0) that was set (see col. 5, line 18 to col. 6, line 26); and 
procedure ((608), figure 6) of  interpolating a signal (referred to equation (1) and “quadratic solution” col. 6, line 34) between at least two successive samples (e.g., 3 successive samples ((A1, B1, C1), figure 2), wherein the signal interpolated has two signal portions ( comprising a portion from (A1) to (B1) and another portion from (B1) to (C1) (see figure 2)) each having a linear-like slope (as shown in figure 2), (said slope considered here equivalent with the limitation “linear slope” and hereafter called so), and wherein the other portion as one of the signal portions crosses the threshold ((204), figure 2), (see col. 2, line 32 to col. 3, line 22, col. 6, lines 27-35).
-Regarding claim 3, Liu et al  teaches that the two signal portions are linearly combined, thereby obtaining a linear-like portion from (A1) to (C1), as the signal interpolated (see figure 2).
-Regarding claim 4, Liu et al  teaches that a first signal portion (being the other portion) crosses the threshold (see figure 2).
-Regarding claim 6, Liu et al  teaches that a second signal portion (being the other portion) crosses the threshold (see figure 2).
-Regarding claim 8, Liu et al  teaches that the slopes of the two signal portions depend on each other (since the slopes has the same value for  obtaining a linear-like portion from (A1) to (C1)) (see figure 2).
-Regarding claim 12, Liu et al  teaches that the interpolated signal comprises a synthesized signal (indicated by a linear-like portion from (A1) to (C1)) (see figure 2) in a time domain, (said synthesized signal considered here equivalent with the limitation “synthesized time interval error signal”).
-Regarding claim 14, Liu et al  teaches that an measurement instrument (100) having one or more circuits (132) configured to perform the signal interpolation method (see figure 1 and col. 2, lines 10-28, col. 6, lines 27-51).
-Regarding claim 13, Liu et al  teaches a measurement instrument ((100), figure 1), comprising: 
a reception interface (being an input port of (102), figure 1)  configured to receive an analog input signal (“signal”, col. 2, line 13);
at least one input channel (being a signal path conveying the analog input signal and coupled to the input port of (102)); 
a sampling circuit ((102), figure 1)  configured to digitize the analog input signal received by the reception interface and to output a digitized input signal having samples; and 
an analysis circuit ((132), figure 1) configured to: determine, via ((500), figure 5), crossing (558) of the digitized input signal with respect to a threshold (=0) that was set (see col. 5, line 18 to col. 6, line 26); and  interpolate, via ((608), figure 6),  a signal (referred to equation (1) and “quadratic solution” col. 6, line 34) between at least two successive samples (e.g., 3 successive samples ((A1, B1, C1), figure 2), wherein the signal interpolated has two signal portions ( comprising a portion from (A1) to (B1) and another portion from (B1) to (C1) (see figure 2)) each having a linear-like slope (as shown in figure 2), (said slope considered here equivalent with the limitation “linear slope” and hereafter called so), and wherein the other portion as one of the signal portions crosses the threshold ((204), figure 2), (see col. 2, line 32 to col. 3, line 22, col. 6, lines 27-35).
Allowable Subject Matter
Claims 2, 5, 7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632